Citation Nr: 1444032	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  07-34 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for right eye status-post pterygium excision and pingueculum.

2.  Entitlement to service connection for a left eye disorder, to include as secondary to service-connected right eye status-post pterygium excision and pingueculum.

3.  Entitlement to service connection for a respiratory disorder, claimed as a breathing or bronchial condition.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) and from August 2007 and March 2009 rating decisions issued by the VA Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing in June 2014.  A hearing transcript has been associated with the Veteran's Virtual VA paperless claims file.  In addition, the record was held open for 60 days after this hearing to allow the Veteran the opportunity to submit additional evidence.  Additionally, at such time, the Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of any evidence received after April 2013.  See 38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence. 

Additionally, while the RO had characterized the Veteran's claim for service connection for an acquired psychiatric disorder as entitlement to service connection for PTSD only, the Board notes the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).   Here, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.   In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals that, with the exception of the June 2014 hearing transcript, the documents were duplicative of those contained in the VBMS paperless claims processing system.

The issues of entitlement to an initial compensable rating for status-post right eye pterygium excision and pingueculum as well as entitlement to service connection for a left eye disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a respiratory disorder, or persistent or recurrent symptoms of such a disorder.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2007 letter, sent prior to the initial unfavorable decision issued in August 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that no examination was conducted in this case nor is one warranted in conjunction with the instant service connection claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claim decided herein as the Veteran does not have a current diagnosis related to a respiratory disorder, or any lay or clinical report or documentation of symptoms indicative of a currently manifested respiratory disorder.   The Veteran has reported that his difficulty breathing occurred at night and that he was given a continuous positive airway pressure (CPAP) machine to use at night following a sleep study.  However, the Veteran had filed a separate claim for obstructive sleep apnea that had been denied in a rating decision that is not on appeal.  Moreover, the medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to the claimed disability.   Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of the claimed disability, the Board finds that an examination and opinion are not warranted.   See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required). 

Additionally, in June 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.   In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included service connection for a respiratory disorder.  Also, information was solicited regarding the etiology of the Veteran's claimed respiratory disorder, to include his allegations that it is related to exposure to fumes from jet fuel and jet exhaust as well as other substances during military service.  He also described his current symptoms.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  Moreover, the hearing discussion did not reveal any additional outstanding evidence necessary for the adjudication of such issue.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II. Service Connection

The Veteran contends that he has a respiratory disorder as a result of his exposure to chemicals and other substances during service.  Specifically, he alleges such exposure to jet fuel fumes and jet exhaust coincident with his duties of refueling jets as a plane captain.  Therefore, he claims that service connection for such disorder is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.   38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).   The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses related to any respiratory disorder.  An August 1982 service discharge examination found his lungs to be normal.

Post-service treatment records reflect the Veteran's reports that he sometimes had problems breathing in February 2007.  An assessment of questionable reactive airway disease was made with the physician noting that pulmonary function tests (PFT) would be scheduled; however, a March 2007 PFT was found to be normal.  In a January 2012 VA treatment note, the Veteran complained of waking up several times per night with the feeling of being unable to breathe but denied shortness of breath.  An assessment of rule-out sleep apnea was then made.

In a June 2014 hearing, the Veteran testified that he felt that his nose was constantly clogged and that he was not properly breathing.  He indicated that he underwent a sleep study which found that he was not breathing and he was provided a CPAP machine.  The Veteran reported experienced sinus symptoms and breathing problems during service, but did not see a doctor until six or seven years ago.  He further stated that his treating VA physician had told him that he must treat his breathing problems with either surgery or the CPAP machine.

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a respiratory disorder.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  Moreover, to the extent that the Veteran has claimed breathing problems that were attributed to obstructive sleep apnea, such disorder was denied in a separate rating decision issued in July 2014 and is not before the Board at this time.

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Specifically, the diagnosis of a respiratory disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include PFTs.  In the instant case, there is no suggestion that the Veteran has had any medical training as he reported working as a housekeeper and clerk in an October 2013 VA audiology Disability Benefits Questionnaire (DBQ).  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a respiratory disorder, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a respiratory disorder for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for respiratory disorder, claimed as a breathing or bronchial condition, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for an initial compensable rating for right eye status-post pterygium excision and pingueculum as well as service connection for a left eye disorder and an acquired psychiatric disorder so that he is afforded every possible consideration.

The Board notes that the Veteran's service-connected right eye status-post pterygium excision and pingueculum is rated under Diagnostic Code 6034 for pterygium and evaluated on the basis of loss of vision, if any.  Amendments to the criteria applicable to the evaluation of pterygia (and other disabilities of the eye) became effective on December 10, 2008, while the Veteran's appeal was pending. See Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66,543 (Nov. 10, 2008) (now codified at 38 C.F.R. § 4.79).  However, those amendments apply only to applications for benefits received by VA on or after December 10, 2008.  Inasmuch as the Veteran's claim was received prior to that date, the amendments are not applicable.

Moreover, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   As such, if the Veteran's pterygium is manifested by symptoms other than vision loss, he may be entitled to a separate rating under an appropriate diagnostic code, such as conjunctivitis under Diagnostic Code 6018.  

In the present case, the Veteran has reported vision difficulties as well as a number of other eye-related symptoms during the course of the appeal, including redness, irritation, dryness, burning, and itchiness.  The Veteran's optometry treatment records reflect that he underwent regular evaluations and include assessments of moderate dry eye syndrome, chronic allergic conjunctivitis, cataracts, and concretions.  However, there is no medical opinion of record which clearly addresses the question of whether the Veteran's various eye complaints are attributed to his service-connected status-post pterygium excision and pingueculum, or whether they are more likely attributable to other causes.  As such an opinion is necessary to make a decision on his claim, additional development is required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 19.9.

With regard to the claimed left eye disorder, the Veteran has alleged that such was caused by his in-service exposure to fumes and chemicals.  In the alternative, he has alleged that his service-connected right eye status-post pterygium excision and pingueculum caused or aggravated his current left eye condition.  Several etiological opinions have been obtained or submitted.  A July 2013 opinion from Dr. C. S., a VA ophthalmologist, indicated that the Veteran's chronic bilateral dry eye could be due to his exposure to various chemicals and elements during service on the flight deck.  A June 2009 opinion from Dr. M. H., a VA physician, indicated that it was more likely than not that the Veteran's left eye condition could also be caused by the same in-service factors that resulted in his right eye problems.  Similarly, an April 2006 opinion from Dr. P. N. indicates that the Veteran's complaints of eye irritation of both eyes could have been the result of various exposures during service.  However, all of three of these opinions are speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  The record therefore contains no probative opinion as to the etiology of the claimed left eye disorder.   In light of the deficiencies detailed above, a VA examination should be conducted to determine the nature and etiology of the Veteran's claimed left eye disorder.

With regards to the claimed acquired psychiatric disorder, the Veteran asserts that such is the result of several traumatic in-service events.  He has alleged numerous traumatic in-service events in his various Statements in Support of Claim for Service Connection for PTSD (VA Forms 21-0781), written statements, VA treatment records, and hearing testimony.   Specifically, he has alleged witnessing two people fight during boot camp, that he was hazed while crossing the equator, that racial slurs were used, that a pilot did not return from a practice mission while aboard the U.S.S. America, and that a senior chief had committed suicide.  He also has alleged that he saw a sailor with his wrists cuts in April 1979, that he witnessed a sailor being pulled into a jet intake and killed, that he witnessed one sailor being killed by another sailor while on the flight deck, that there had been a riot in the cafeteria/galley in March or April 1979, and that there had been a burning cross on the ship.  The Board notes that the Veteran did not serve during a period of war and, hence, was not exposed to combat.

A December 2012 opinion from Dr. L. N., a VA psychiatrist, indicated that it was more likely than not that the Veteran's PTSD was directly due to his in-service military experiences, namely witnessing "violent events in boot camp and aboard ship."  The psychiatrist further opined that the Veteran had suffered from severe PTSD, anxiety, and depression for many years as a result of service.  However, this opinion contained no rationale.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, the psychiatrist did not specify which "violent events" supported the etiological opinion for PTSD.  The Board notes, and as detailed above, that the Veteran has alleged experiencing no fewer than 10 traumatic incidents during service and that none of the reported non-combat stressors have yet been verified by VA.  The record therefore contains no probative opinion as to the etiology of the claimed acquired psychiatric disorder.  In light of the deficiencies detailed above, a VA examination should be conducted to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

Additionally, prior to such examination, the AOJ should request that the Veteran provide any additional information regarding his claimed stressors and, thereafter, attempt to verify his alleged stressors with any appropriate source, to include the United States Army and Joint Services Records Research Center (JSRRC).  In this regard, the Board notes the December 2012 RO Memorandum made a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD related to the Veteran's reports that a senior chief hung himself in early 1980 and that he saw a sailor with cut wrists in April 1979.

However, the Veteran has alleged other potentially verifiable traumatic incidents.
In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressors regarding (1) witnessing two people fight during boot camp; (2) being hazed while crossing the equator; (3) that a pilot did not return from a practice mission while aboard the U.S.S. America in 1979; (4) that he witnessed a sailor being pulled into a jet intake and killed; (5) that he witnessed one sailor being killed by another sailor while on the flight deck; (6) that there had been a riot in the cafeteria/galley in March or April 1979; and (7) that there had been a burning cross on the ship.  Thereafter, the AOJ should attempt to verify such stressors with any appropriate source, to include JSRRC.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from April 2014 to the present from the Central California Health Care System that are not already associated with the record should be obtained for consideration in the Veteran's appeal.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from April 2014 until the present from the Central California Health Care System.  All reasonable attempts should be made to obtain such records.   If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The AOJ should request that the Veteran provide any additional information regarding his claimed stressors regarding (1) witnessing two people fight during boot camp; (2) being hazed while crossing the equator; (3) that a pilot did not return from a practice mission while aboard the U.S.S. America in 1979; (4) that he witnessed a sailor being pulled into a jet intake and killed; (5) that he witnessed one sailor being killed by another sailor while on the flight deck; (6) that there had been a riot in the cafeteria/galley in March or April 1979; and (7) that there had been a burning cross on the ship.  The Veteran should specifically provide names of witnesses, the name of the unit he was serving with at the time, and the approximate date and location of such events.

3.  The AOJ should attempt to verify the Veteran's alleged stressors with any appropriate source, to include JSRRC. In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressors regarding (1) witnessing two people fight during boot camp; (2) being hazed while crossing the equator; (3) that a pilot did not return from a practice mission while aboard the U.S.S. America in 1979; (4) that he witnessed a sailor being pulled into a jet intake and killed; (5) that he witnessed one sailor being killed by another sailor while on the flight deck; (6) that there had been a riot in the cafeteria/galley in March or April 1979; and (7) that there had been a burning cross on the ship.  Thereafter, the AOJ should forward the summary along with the Veteran's statements and service personnel records, to any appropriate source, to include JSRRC, in an attempt to verify such stressors. Any response should be documented in the record. 

4.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right eye status-post pterygium excision and pingueculum and the etiology of his claimed left eye disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the record, the reviewing examiner should identify the nature and severity of all manifestations of the Veteran's service-connected right eye disability, to include loss of vision.  The examiner is also asked to furnish an opinion with respect to the following questions:

a) With respect to each of the Veteran's eye-related complaints (redness, irritation, dryness, burning and itchiness; irrespective of whether such symptoms are present at the time of the examination) in the right eye, is it at least as likely as not (i.e., 50 percent or more probable) that each such complaint is attributable to the service-connected right eye status-post pterygium excision and pingueculum?  The examiner should discuss the significance, if any, of the assessments of dry eye syndrome, chronic allergic conjunctivitis, cataracts, and concretions.

b) Identify all diagnoses related to the Veteran's left eye.  The examiner should identify all such disorders that have been present at any time since October 2007.

c) For each diagnosed left eye disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include his reported exposure to jet fumes, exhaust, debris, winds and excessive sunlight while serving aboard the U.S.S. America.

d) Is it at least as likely as not that the Veteran's left eye disorder was caused OR aggravated by his service-connected right eye status-post pterygium excision and pingueculum?

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his left eye disorder and continuity of symptomatology, as well as the medical records.  A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After completing the above development and all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  In this regard, the AOJ should specifically include documentation as to whether the Veteran's claimed stressors have been verified.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the record, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

b) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consult the claims file in order to determine whether the Veteran's claimed stressors have been verified by the AOJ.  If the examiner does not find that the Veteran meets the DSM-IV's criteria for PTSD, he or she should explain why in detail. 

c) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is related to the Veteran's military service. 

d)  The examiner should also indicate whether the Veteran manifested a psychosis within one year of his discharge from active duty in September 1982 and, if so, should describe the manifestations of such psychosis.  For VA purposes, a 'psychosis' includes a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


